       8:20-cv-00390-SMB Doc # 6 Filed: 10/05/20 Page 1 of 2 - Page ID # 14




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

LEILA MCCOY,

                       Plaintiff,                                     8:20CV390

        vs.
                                                                        ORDER
SOCIAL SECURITY ADMINISTRATION,

                       Defendant.


       This matter is before the Court on Plaintiff’s Motion for Leave to Proceed In Forma
Pauperis (Filing No. 2). The Court has reviewed the motion and finds it should be granted.

       Accordingly,

       IT IS ORDERED:

       1.      Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (Filing No. 2) is granted.

       2.      The Clerk of Court shall send a copy of this Order together with three summons
form(s) and three USM-285 form(s) to Plaintiff for service of process on Defendant.


       3.      If Plaintiff is not requesting service by United States Marshal, Plaintiff shall, as
soon as possible, complete the summons form(s) and return them to the Clerk of the court to be
issued. The issued summon(s) will then be returned to Plaintiff for service on Defendant.


       4.      If Plaintiff is requesting service by the United States Marshal, Plaintiff shall, as
soon as possible, complete the USM-285 form(s) and the summons form(s) and return them to the
Clerk of the court. The Clerk of the court will sign the summons form(s), to be forwarded with a
copy of Plaintiff’s Complaint to the U.S. Marshal for service of process. The Clerk of the court
will copy the Complaint; Plaintiff’s counsel need not do so. The Marshal shall serve the summons
and the Complaint without payment of costs or fees.
8:20-cv-00390-SMB Doc # 6 Filed: 10/05/20 Page 2 of 2 - Page ID # 15




Dated this 5th day of October, 2020.


                                       BY THE COURT:

                                       s/ Susan M. Bazis
                                       United States Magistrate Judge
